Case 2:19-cv-04821-MWF-KS Document 75 Filed 07/14/20 Page 1 of 1 Page ID #:804
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 19-CV-4821-MWF -KS                                               Date: July 14, 2020
 Title      Arthur Catalano, et al. v. . Anovos Productions, LLC et al




 Present: The Honorable:     Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Creditor:                     Attorneys Present for Debtor:
                      N/A                                                N/A


 Proceedings (IN CHAMBERS) PRE-MOTION TELEPHONIC CONFERENCE
 VACATED

        A Pre-motion telephonic conference was scheduled for Wednesday, July 15, 2020, at
 2:00 p.m. before Magistrate Judge Karen L. Stevenson. The parties have notified the court that
 the matter has been resolved and requested to have the hearing vacated. Therefore, the pre-
 motion telephonic hearing previously scheduled is vacated.

 IT IS SO ORDERED.




                                                                                             :
                                                                 Initials of Preparer   gr




 CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 1
